  Case 3:21-cv-00800-SMY Document 9 Filed 08/16/21 Page 1 of 7 Page ID #26




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JEFF MCGRAW, #Y38458,                             )
                                                  )
                       Plaintiff,                 )
       vs.                                        )       Case No. 3:21-cv-00800-SMY
                                                  )
MARY PEEKS,                                       )
A. DAVID,                                         )
WARDEN MITCHELL, and                              )
WEXFORD HEALTH SOURCES,                           )
                                                  )
                       Defendants.                )

                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Jeff McGraw, an inmate of the Illinois Department of Corrections currently

incarcerated at Pontiac Correctional Center, filed the instant lawsuit pursuant to 42 U.S.C. § 1983

for alleged deprivations of his constitutional rights at Shawnee Correctional Center. This case is

now before the Court for preliminary review of the Complaint under 28 U.S.C. § 1915A. Any

portion of the Complaint that is legally frivolous, malicious, fails to state a claim for relief, or

requests money damages from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b).

                                          The Complaint

       Plaintiff makes the following allegations in the Complaint (Doc. 1): Plaintiff was shot

fifteen times in 2013 and had bullet fragments removed from his bladder in 2013 and 2014. He

saw a urologist for pain in his pelvic area and urinary retention while he was housed in the Cook

County Jail in 2019. A CT scan revealed bullet fragments in his prostate. The urologist also

diagnosed Plaintiff with prostatitis (inflammation of the prostate). He was given the option of

surgery at that time or to wait until the bullet fragments migrated to a safer place for removal.

Because of the potential issues that surgery on his prostate could cause, Plaintiff chose to wait.
  Case 3:21-cv-00800-SMY Document 9 Filed 08/16/21 Page 2 of 7 Page ID #27




        Plaintiff submitted sick call requests for urinary retention and pelvic and penile pain while

incarcerated at Shawnee Correctional Center. He submitted his first request in March 2020 and

submitted seven requests before he was seen in October or November 2020. During a sick call

visit with Mary Peeks, she ordered a urine test which will not detect prostate issues or show

whether the bladder is functioning properly. Peeks was aware of Plaintiff’s medical issues because

she reviewed his medical records that show his diagnoses of prostatitis and chronic testicular pain.

During Plaintiff’s visits with Peek, she was hostile, rude, and unprofessional. Although she had

the ability to refer Plaintiff to a physician and was aware of his medical issues, she failed to refer

him until months after he initially saw her.

        Plaintiff spoke with Warden Mitchell on December 4, 2020 while in the healthcare unit.

He told the Warden he was in a lot of pain due to an enlarged prostate and he was not being treated

properly. The Warden asked how long he had been in pain and then spoke with Peeks. Peeks told

Warden Mitchell that she had referred Plaintiff to see Dr. David and he had an appointment on

December 7, 2020. Plaintiff did not see Dr. David on that date, but did see Warden Mitchell and

told him that he was still in extreme pain and had not seen the doctor. Warden Mitchell stated “oh

well” and walked away. Warden Mitchell could have walked Plaintiff to healthcare to receive

immediate attention but did not.

        When Plaintiff saw Dr. David, he told him that he had researched his urination issues and

believed he had an enlarged prostate. Dr. David did not perform any diagnostic testing or an

examination to determine the cause of Plaintiff’s symptoms, nor did he review Plaintiff’s medical

records regarding his previous treatment with urologists. Dr. David is a general practitioner, not

a urologist, and made treatment decisions without referring Plaintiff to a urologist or other

specialist.



                                                  2
  Case 3:21-cv-00800-SMY Document 9 Filed 08/16/21 Page 3 of 7 Page ID #28




        In response to a grievance Plaintiff subsequently filed, Dr. David stated Plaintiff had no

evidence of urinary retention, yet he had prescribed medication for urinary retention. The

prescribed medication did not alleviate Plaintiff’s issues and he continues to have urinary issues

and pain in his pelvis, penis, and testicles.

        Wexford Health Sources contracts with IDOC to provide medical care to inmates. Through

the actions and inactions of its employees, the following unconstitutional policies and/or customs

written and unwritten exist: 1) an inmate is required to see a nurse, who does nothing more than

triage, twice before seeing a physician for a serious, diagnosed medical condition which allows

pain to linger unnecessarily; 2) physicians who are general practitioners are able to deny access to

specialist without a thorough investigation of an inmate’s medical condition; 3) inmates with

serious, diagnosed medical conditions are delayed treatment in hope that the issue will resolve

itself; and 4) inmates are routinely denied CT scans, x-rays, and MRIs to save money which delays

diagnosis of medical conditions.

        Based on the allegations in the Complaint, the Court designates the following claims in this

pro se action:

        Count 1:        Eighth Amendment claim against Peeks, Dr. David, and Warden
                        Mitchell for exhibiting deliberate indifference to Plaintiff’s serious
                        medical needs related to his prostatitis, urinary issues, and pain in
                        the pelvic area, penis, and testicles.

        Count 2:        Eighth Amendment/Monell claim against Wexford Health Sources
                        Inc. for exhibiting deliberate indifference to Plaintiff’s serious
                        medical needs based on its policies and/or customs of 1) requiring
                        an inmate to see a nurse, who does nothing more than triage, twice
                        before seeing a physician for a serious, diagnosed medical condition
                        which allows pain to linger unnecessarily; 2) allowing general
                        practitioners to deny access to specialist without a thorough
                        investigation of an inmate’s medical condition; 3) delaying
                        treatment for inmates with serious, diagnosed medical conditions to
                        wait and see if the issue will resolve itself; and 4) routinely denying
                        CT scans, x-rays, and MRIs to save money which delays diagnosis

                                                  3
  Case 3:21-cv-00800-SMY Document 9 Filed 08/16/21 Page 4 of 7 Page ID #29




                         of medical conditions, all of which resulted in a denial and/or delay
                         of proper medical care for Plaintiff’s prostatitis, urinary issues, and
                         pain in the pelvic area, penis, and testicles.

       Count 3:          State law medical negligence claim against Peeks, Dr. David, and
                         Wexford Health Sources for delaying and/or denying proper
                         medical care for Plaintiff’s prostatitis, urinary issues, and pain in the
                         pelvic area, penis, and testicles.

Any claim that is mentioned in the Complaint but not addressed in this Order is dismissed without

prejudice as inadequately pled under the Twombly pleading standard. See Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim that is plausible on its face.”).

                                               Discussion

                                            Counts 1 and 2

       Prison officials and medical staff violate the Eighth Amendment’s prohibition against cruel

and unusual punishment when they act with deliberate indifference to a prisoner’s serious medical

needs. Rasho v. Elyea, 856 F.3d 469, 475 (7th Cir. 2017). To state a claim, a prisoner must allege

facts suggesting that (1) he suffered from an objectively serious medical condition, and (2) the

defendant acted with deliberate indifference to his medical needs. Id. “[D]eliberate indifference

may be found where an official knows about unconstitutional conduct and facilitates, approves,

condones, or turns a blind eye to it.” Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015).

        Plaintiff’s allegations are sufficient to state a viable deliberate indifference claim in Count

1 against Nurse Peeks, Dr. David, and Warden Mitchell. Plaintiff also states a viable claim in

Count 2 against Wexford (that medical care was denied and/or delayed as a result of Wexford’s

policies and practices). See Woodward v. Corr. Med. Serv. of Ill., Inc., 368 F.3d 917, 927 (7th Cir.

2004) (corporation can be held liable for deliberate indifference if it had a policy or practice that

caused the violation).

                                                    4
    Case 3:21-cv-00800-SMY Document 9 Filed 08/16/21 Page 5 of 7 Page ID #30




                                                        Count 3

         Plaintiff asserts a state law medical negligence claim against Nurse Peeks, Dr. David, and

Wexford. Where a district court has original jurisdiction over a civil action such as a § 1983 claim,

it also has supplemental jurisdiction over related state law claims pursuant to 28 U.S.C. § 1367(a),

so long as the state claims “derive from a common nucleus of operative fact” with the original

federal claims. Wisconsin v. Ho-Chunk Nation, 512 F.3d 921, 936 (7th Cir. 2008). Because

Plaintiff's allegations of medical negligence derive from the same facts as his Eighth Amendment

deliberate indifference claims in Counts 1 and 2, the Court will exercise supplemental jurisdiction

over the claim.

         An Illinois medical negligence claim requires the plaintiff to show: (1) the applicable

standard of care; (2) the defendant breached the standard of care and was negligent; and (3) and

the breach was a proximate cause of the plaintiff's injury. Chambers v Igram, 858 F.2d 351, 355

(7th Cir. 1988). Plaintiff’s allegations are sufficient to proceed on a medical negligence claim

against Nurse Peeks, Dr. David, and Wexford. 1

                                                     Disposition

         Count 1 will proceed against Mary Peeks, A. David, and Warden Mitchell. Count 2 will

proceed against Wexford Health Sources. Count 3 will proceed against Mary Peeks, A. David, and

Wexford Health Sources.

         The Clerk shall prepare for Mary Peeks, A. David, Warden Mitchell, and Wexford Health

Sources: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2)


1
  The Court notes that Plaintiff has not provided the affidavit and medical report required under Illinois state law, i.e.,
735 ILCS § 5/2-622. If he intends to proceed with this claim, Plaintiff must file an affidavit stating that “there is a
reasonable and meritorious cause” for litigation of the medical malpractice claim, along with a physician's report in
support of the affidavit. See Young v. United States, 942 F.3d 349 (7th Cir. 2019). His failure to do so is not dispositive
of his claim at this point. Id. However, Plaintiff must comply with the requirements set forth in 735 ILCS § 5/2-622
before the Court considers summary judgment on the merits of the case.


                                                            5
  Case 3:21-cv-00800-SMY Document 9 Filed 08/16/21 Page 6 of 7 Page ID #31




Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy

of the Complaint, and this Memorandum and Order to Defendant’s place of employment as

identified by Plaintiff. If a Defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on the Defendant, and the Court will require the

Defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk and shall not be maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this Merit

Review Order.

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. §1915, he will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                 6
  Case 3:21-cv-00800-SMY Document 9 Filed 08/16/21 Page 7 of 7 Page ID #32




after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       Based on the allegations in the Complaint, the Clerk of Court is DIRECTED to enter the

standard qualified protective order pursuant to the Health Insurance Portability and Accountability

Act.

       IT IS SO ORDERED.

       DATED: August 16, 2021


                                                       s/ Staci M. Yandle_____
                                                       STACI M. YANDLE
                                                       United States District Judge


                                          Notice to Plaintiff

        The Court will take the necessary steps to notify the Defendants of your lawsuit and serve
them with a copy of your Complaint. After service has been achieved, Defendants will enter an
appearance and file an Answer to your Complaint. It will likely take at least 60 days from the date
of this Order to receive the Defendants’ Answers, but it is entirely possible that it will take 90 days
or more. When Defendants have filed their Answers, the Court will enter a Scheduling Order
containing important information on deadlines, discovery, and procedures. Plaintiff is advised to
wait until counsel has appeared for Defendants before filing any motions, to give the Defendants
notice and an opportunity to respond to those motions. Motions filed before Defendants’ counsel
has filed an appearance will generally be denied as premature. Plaintiff need not submit any
evidence to the Court at this time, unless specifically directed to do so.




                                                  7
